     Case 2:18-cv-14317-MCA-LDW Document 10-1 Filed 03/26/19 Page 1 of 1 PageID: 116

                                      IPP International U.G. Declaration Exhibit A
                                        File Hashes for IP Address 173.70.87.11

ISP: Verizon Internet Services
Physical Location: Florham Park, NJ



Hit Date UTC           File Hash                                             Title
10/01/2018 14:11:20    9C53D831418B6DBE3A68253D912F504B5B5F9440              Hot Russian Fucking

09/28/2018 15:13:30    B924489747BCCC4FD69CC83092B5CA44B4D41684              Stripping With My Black Cock

09/26/2018 15:47:41    E52CD0535018BED62F50F3AF807E3751587F8E27              Sexy Movies Cum Inside

09/03/2018 17:31:18    7DB1A69CAE7C25AF8FAC948845DBFC985AE65CC3              Sex With Gymnasts

09/03/2018 16:52:53    837722385DBCA5C20A1F5E5DAC10AEE41C46FF19              Teach Me About Sex

08/25/2018 19:25:40    784A6A09789814596260BC84634CB3B056F98A91              Lovers Quarrel

08/12/2018 21:15:38    32E702D16A4A67B6C30504B75A645ED516E22588              Cum In For An Orgy

08/06/2018 14:00:12    2446D2B5924C4845C89FFB0C61E523E7BC2E8E1C              Sticky and Sweet

08/05/2018 15:52:34    7D53549E556F326CCF3F196F94ECD7F633861632              Young 18 Year Old Couple in Hot Summer
                                                                             Sex

07/31/2018 14:25:00    98227DC95A345136FB9445BE90BBB26249126C99              Threeway Strip Poker

07/23/2018 12:57:32    AF249462B1863A8930BB7938F45EB62688C9CC2D              Moving Day Sex

07/20/2018 18:56:43    BE08109E67903C86CDA901FD2F9AD9C01A274B4D Hot Fitness Sex


Total Statutory Claims Against Defendant: 12




                                                      EXHIBIT A
CNJ777
